DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 8 and 11-13
Cancelled: None
Added: None
Therefore, claims 1-15 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 04/20/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims 1-15 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the application has been amended as follows: 
CLOCK GENERATING CIRCUIT FOR LED DRIVING DEVICE AND METHOD FOR DRIVING 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, The prior art teaches a light emitting diode (LED) driving device to drive pixels, each pixel comprising a LED, the LED driving device comprising: 
a data receiving circuit to receive image data; 
a clock generating circuit, comprising a plurality of delay cells connected in series, each of the plurality of delay cells to output a signal obtained by delaying an input signal, to generate a driving clock according to output signals from the plurality of delay cells; and 
a pixel driving circuit to drive the pixels according to the driving clock and the image data,
wherein the clock generating circuit counts a number of first pulses among a plurality of pulses, generated according to the output signals from the plurality of the delay cells, during a predetermined time section. 
However, the prior art, alone or in an obvious combination, does not disclose the above limitation wherein adjusts delay times of the plurality of delay cells such that the number of the first pulses corresponds to a set value.
The similar idea is embodied in the corresponding method of independent claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625